 


 HJ 28 ENR: Making further continuing appropriations for fiscal year 2019, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. J. RES. 28 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2019, and for other purposes. 
 
 
1.Short Title. This joint resolution may be cited as the Further Additional Continuing Appropriations Act, 2019. 101.The Continuing Appropriations Act, 2019 (division C of Public Law 115–245) is further amended— 
(1)by striking the date specified in section 105(3) and inserting February 15, 2019; and (2)by adding after section 136 the following: 
 
137.Amounts made available in this Act for personnel pay, allowances, and benefits in each department and agency shall be available for obligations incurred pursuant to subsection (c) of section 1341 of title 31, United States Code. 138.All obligations incurred and in anticipation of the appropriations made and authority granted by this Act for the purposes of maintaining the essential level of activity to protect life and property and bringing about orderly termination of Government function, and for purposes as otherwise authorized by law, are hereby ratified and approved if otherwise in accord with the provisions of this Act. 
139. 
(a)If a State (or another Federal grantee) used State funds (or the grantee’s non-Federal funds) to continue carrying out a Federal program or furloughed State employees (or the grantee’s employees) whose compensation is advanced or reimbursed in whole or in part by the Federal Government— (1)such furloughed employees shall be compensated at their standard rate of compensation for such period; 
(2)the State (or such other grantee) shall be reimbursed for expenses that would have been paid by the Federal Government during such period had appropriations been available, including the cost of compensating such furloughed employees, together with interest thereon calculated under section 6503(d) of title 31, United States Code; and (3)the State (or such other grantee) may use funds available to the State (or the grantee) under such Federal program to reimburse such State (or the grantee), together with interest thereon calculated under section 6503(d) of title 31, United States Code. 
(b)For purposes of this section, the term State and the term grantee shall have the meaning as such term is defined under the applicable Federal program under subsection (a). In addition, to continue carrying out a Federal program means the continued performance by a State or other Federal grantee, during the period of a lapse in appropriations, of a Federal program that the State or such other grantee had been carrying out prior to the period of the lapse in appropriations. (c)The authority under this section applies with respect to any period in fiscal year 2019 (not limited to periods beginning or ending after the date of the enactment of this Act) during which there occurs a lapse in appropriations with respect to any department or agency of the Federal Government which, but for such lapse in appropriations, would have paid, or made reimbursement relating to, any of the expenses referred to in this section with respect to the program involved. Payments and reimbursements under this authority shall be made only to the extent and in amounts provided in advance in appropriations Acts. 
140.Notwithstanding section 251(a)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 and the timetable in section 254(a) of such Act, the final sequestration report for fiscal year 2019 pursuant to section 254(f)(1) of such Act and any order for fiscal year 2019 pursuant to section 254(f)(5) of such Act shall be issued, for the Congressional Budget Office, 10 days after the date specified in section 105(3), and for the Office of Management and Budget, 15 days after the date specified in section 105(3). 141.Section 319L(e)(1)(A) of the Public Health Service Act (42 U.S.C. 247d–7e(e)(1)(A)) shall continue in effect through the date specified in section 105(3) of this Act. 
142.Section 405(a) of the Pandemic and All Hazards Preparedness Act (42 U.S.C. 247d–6a note) shall continue in effect through the date specified in section 105(3) of this Act.. 102.For the purposes of division C of Public Law 115–245, the time covered by such division shall be considered to include the period which began on or about December 22, 2018, during which there occurred a lapse in appropriations. 
103.Subsection (c)(2) of section 1341 of title 31, United States Code, is amended by inserting , and subject to the enactment of appropriations Acts ending the lapse before the period. 104.For the purposes of the annual report issued pursuant to section 5 of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 934) after adjournment of the second session of the 115th Congress, and for determining whether a sequestration order is necessary under such section, the debit for the budget year on the 5-year scorecard, if any, and the 10-year scorecard, if any, shall be deducted from such scorecard in 2019 and added to such scorecard in 2020. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
